DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 08/28/2019 for application number 16553987. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/28/2019 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	This application has pending claim(s) 1-10.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant 
invention is related to express sling for the sport of climbing with a lift system and visual display for the use frequency.

Prior art was found for the claims as follows:
Re. Claim 1, Geninatti [US Patent No.: 7,036,780 B1] discloses an express sling for sports climbing [Fig.2 express sling used for rock climbing ], composed of two carabiners held together by a connecting element [two carabiners held together with connecting element 3 |Fig.2], wherein the connecting element has a center region and two end regions with respectively one sling for the aforementioned carabiners, wherein this connecting element is provided in the center region [Fig.2 el 3 is centered between two carabiners],

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are 
not found in the prior art, either singularly or in combination. The feature is “…the slings, with at least one sensor, that the at least one sensor configured to transmit an electronic signal as a result of movement or contact with the express sling by a user, which signal is configured to be received by a base station that communicates with a smart phone or a computer, so that the signal is processed, stored and can be compared to previously stored signals for displaying or graphically showing the resulting, corresponding values on a display monitor.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Statement of reasons for Allowance.”

9.	Claims 1-10 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488